We think that the discretion conferred upon the town council of Cumberland, by chapter 495 of the Public Laws, is final.
The statute provides that, upon charges made in writing and after notice and opportunity to be heard, the town council may remove certain officers "for misconduct or incapacity of such character as the town council may deem a disqualification" for the office. The definition of the qualifications of a police officer is a legislative, not a judicial, function; and the settling the qualifications is as much a part of the act of the town council as the decision whether or not the person in question possesses them. From the nature of this power, no appellate court can *Page 81 
exercise it. The appointment and removal of subordinate officers employed in the administration of the town government involves so large an element of personal choice that it must of necessity be left to local authority. If there is any irregularity in the action of the council, it may be corrected by certiorari; but we cannot believe that the general words of chapter 248, relating to orders or decrees of courts of probate and town councils, were intended to apply to such a case as the present.
Chapter 495 was passed subsequently to the provisions of the general statutes concerning appeals, and is a special act conferring definite powers upon the town council of Cumberland. Their resolution in this case differs from such orders and decrees of town councils as could have been in the mind of the legislature when the general statute was passed.